Name: 2002/904/CFSP: Council Decision of 11 November 2002 extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: defence;  international security;  Asia and Oceania;  social affairs
 Date Published: 2002-11-16

 Avis juridique important|32002D09042002/904/CFSP: Council Decision of 11 November 2002 extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia Official Journal L 313 , 16/11/2002 P. 0001 - 0002Council Decisionof 11 November 2002extending and amending Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia(2002/904/CFSP)THE COUNCIL OF THE EUROPEAN UNIONHaving regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons and repealing Joint Action 1999/34/CFSP(1), and in particular Article 6 thereof,Whereas:(1) On 15 November 1999 the Council adopted Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia(2), which was aimed at implementing Joint Action 1999/34/CFSP(3).(2) Some objectives could not be fulfilled by 15 November 2002, the date on which Decision 2001/796/CFSP expired, and others should be consolidated and expanded after that date.(3) The European Union's continued contribution is part of the follow-up to the Programme of Action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects adopted by the United Nations Conference on the Illicit Trade in Small Arms and Light Weapons in all its Aspects (New York, 9 to 20 July 2001). This should encourage other donors to support the drive to reduce and control small arms and light weapons and, where appropriate, allow the implementation of joint projects with other donors.(4) Decision 1999/730/CFSP should therefore be extended and amended,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/730/CFSP is hereby amended as follows:(a) in Article 3(1), the financial reference amount shall be replaced by EUR 1568000;(b) in the second subparagraph of Article 4, "15 November 2002" shall be replaced by "15 November 2003";(c) the Annex shall be replaced by the Annex to this Decision.Article 2This Decision shall take effect on 16 November 2002.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 11 November 2002.For the CouncilThe PresidentB. Mikkelsen(1) OJ L 191, 19.7.2002, p. 1.(2) OJ L 294, 16.11.1999, p. 5. Decision as last extended and amended by Decision 2001/796/CFSP (OJ L 301, 17.11.2001, p. 1).(3) OJ L 9, 15.1.1999, p. 1.ANNEXTERMS OF REFERENCE FOR THE PROJECT MANAGER1. For the purposes of Article 1(2)(a), the Project Manager, with the support of relevant experts, will continue to work for the development of appropriate law and regulations. To that end, the Project Manager will assist the Government and Parliament in the process leading up to the adoption of a draft law on the subject and will help in its application, in particular through the development of secondary laws and regulations. He will also support public information and awareness programmes connected with that law.2. For the purposes of Article 1(2)(b), the Project Manager, in cooperation with the Cambodian armed forces, will continue the work related to record keeping and the management and security of weapons stocks and to developing policies, guidelines and practices in this area. To that end, the Project Manager will monitor the projects previously implemented in Military Region 2 (Kampong Cham) and Military Region 5 (Battambang). If funds are available he will organise a project in a further military region and continue, at national level, the efforts regarding training, systems development and the recording of arms. He will ensure, if a further project is implemented, that the relevant authorities are closely involved in defining and carrying through the new project.For the same purposes, but in relation to the police force, the Project manager will, in close cooperation with the Ministry of the Interior, implement a pilot project on record keeping, stockpile management and the security of weapons stocks as recommended in the feasibility study carried out by the EU ASAC police expert in 2002. To this end he will begin work with the police in Phnom Penh and in at least one other province relating to record keeping and the management and security of weapons stocks and to developing policies, guidelines and practices in this area. He will ensure that the relevant authorities are closely involved in the implementation of this project.3. For the purposes of Article 1(2)(c), the Project Manager, with the support of relevant experts, will continue to assist and promote the Government's national programme of public ceremonies for the destruction of collected weapons and, where appropriate, of surplus weapons held by the army and police and security forces (in particular in the context of demobilisation and reintegration programmes). The Project Manager may, if necessary, and to a limited extent, lend support for capacity building of the National Commission for Weapons Reform and Management. The Project Manager will continue to supervise and monitor implementation of voluntary weapons surrender programmes (Weapons for Development), both large-scale programmes such as were carried out previously in Kratie and Pursat, and small-scale programmes being implemented by local NGO's in several provinces.4. For the purposes of Article 1(2)(d), the Project manager will allocate financial aid to support activities by non-governmental organisations in Cambodia, including the coalition "Working Group for Weapons Reduction in Cambodia", such as awareness training, information sharing and education and training programmes. These activities may take place in selected regions in Cambodia, as agreed between the Project Manager and the relevant organisations. Particular attention will be paid to strengthening the coordination and budgetary cooperation among such organisations in as far as their work relates to the mandate of the EU ASAC.5. The Project Manager will ensure that appropriate procedures re-established for effective monitoring and evaluation of activities. To this end he will seek full cooperation from the Government of Cambodia and the police and security forces.6. The Project Manager will encourage and assist other donors to support efforts to reduce and control small arms and light weapons and will stand ready, as appropriate, to carry out such projects with other donors within the limits of his powers under these terms of reference. Bearing in mind the European Union's vanguard position in this domain, he will ensure that he plays a pivotal role in international efforts and, where appropriate, will contribute to the management of projects supported by other donors.